Winslow, J.
So much of the judgment as provides for a lien against the real estate graded must be reversed. That the right to a lien may be waived by agreement made at the time of entering into the contract is unquestionable. Jones, Liens (2d ed.), § 1500. In the present case the waiver was clearly an independent covenant, and not dependent upon any other contingency, and it must be held binding.
By the Court.— That part of the judgment which adjudges a personal recovery against the defendants George A. and W. B. Beeves is affirmed, and the remaining part of the judgment is reversed. No costs are awarded, but the respondent shall pay the fees of the clerk of this court.